t c memo united_states tax_court jeremiah j o'connor and mary k o'connor petitioners v commissioner of internal revenue respondent docket no filed date in p-h's wholly owned s_corporation h became a participating employer in the a plan which purported to be a or more employer welfare_benefit_plan under sec_419a providing death_benefits to selected employees of an employer participating in the plan to fund the death_benefits for covered employees each participating employer made cash contributions to a_trust associated with the a plan which by and through the plan trustee used the cash to fund premiums for a life_insurance_policy on the life of each covered_employee the trustee was both owner and beneficiary of the policies in date b the plan_administrator advised employer participants that under anticipated final irs regulations they would lose their deductions for payments to fund insurance_policy premiums under the a plan and that it intended to terminate the a plan in in october and date p-h on behalf of h attempted unsuccessfully to terminate h's participation in the a plan and have the policy on p-h's life transferred directly from the a plan to the bs plan a separate sec_419a welfare_benefit_plan on several occasions during b advised h to voluntarily terminate its participation in the a plan which under the terms of the plan would entail a distribution of the policies to covered employees taxation of each employee on the net cash_surrender_value of his or her policy and the employee's transfer of the policy to a new plan b stated that it could not allow a direct transfer of an insurance_policy from it to another plan_administrator pursuant to that advice in date h executed a corporate resolution terminating its participation in the a plan after receiving that resolution b on date mailed to p-h a transfer of policy ownership form signed by the trustee under the a plan as the old owner of p-h's policy and a blank change_of beneficiary designation form on date a representative of the bs plan signed the transfer of policy ownership form as the new owner of the policy the actual transfer of the policy did not occur until date ps argue that they could not have received taxable_income with respect to the policy transfer any earlier than when p-h's policy was actually transferred to the bs plan and that transfer was exempt from tax under sec_1035 which provides for nonrecognition of gain on an exchange of life_insurance policies r argues that ps were taxable in under sec_402 or either when h terminated its participation in the a plan or when b provided to p-h the transfer of policy ownership form signed by the a plan trustee which allowed p-h to either retain the policy or transfer it to a new owner and sec_1035 is inapplicable because there was no exchange of policies r also seeks to impose a substantial_understatement_penalty under sec_6662 held ps are taxable under sec_402 on the net cash or accumulation value of p-h's policy in either when h terminated its participation in the a plan or when b provided to p-h the transfer of policy ownership form signed by the a plan trustee gluckman v commissioner tcmemo_2012_329 aff'd 545_fedappx_59 2d cir followed held further sec_1035 is inapplicable because there was no exchange of life_insurance policies held further sec_6662 penalty sustained ira b stechel for petitioners brian j bilheimer brian e derdowski jr and eugene a kornel for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty with respect to petitioners' federal_income_tax respondent's principal adjustment is a dollar_figure increase in petitioners' income for the issues for decision are whether petitioners received taxable_income in with respect to a cash unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar value life_insurance_policy on mr o'connor's life held by a_trust administered under a plan known as the advantage death_benefit plan advantage plan sponsored and administered by bisys insurance services inc bisys and if so whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact this case was submitted fully stipulated under rule petitioners resided in massachusetts when they filed their petition petitioners who are married timely filed their joint federal_income_tax return for on date petitioner jeremiah j o'connor was an employee of his wholly owned s_corporation j p o'connor hardware inc hardware throughout the relevant periods discussed herein it is hardware's participation in and withdrawal from the advantage plan that gives rise to the issues in this case the notice also reflects a dollar_figure reduction in petitioners' itemized_deductions for which derives from the principal adjustment and is not directly disputed by petitioners the term s_corporation is defined in sec_1361 in general an s_corporation has no federal_income_tax liability and its items of income deduction credit and such are passed through ie taken into account by its shareholders see sec_1363 sec_1366 the advantage plan the advantage plan purported to be a 10-or-more-employer welfare_benefit_plan under sec_419a providing death_benefits to selected employees of an employer participating in the plan the advantage plan was created in and beginning in was administered by bisys in order to fund the death_benefits for covered employees each participating employer made cash contributions to the trust associated with the advantage plan which by and through the plan trustee used the cash received to fund premiums for a life_insurance_policy on the life of each covered_employee the life_insurance_policy obtained on the life of each covered_employee provided a death_benefit in an amount equal to the death_benefit provided in the adoption_agreement executed by the employee's employer under the terms of the advantage plan the plan trustee was both the owner and the beneficiary of the life_insurance_policy for a covered_employee the advantage plan did not allow any reversion of plan assets to a participating employer article vi of the advantage plan document entitled distribution of benefits provides as follows the advantage plan trust was never a tax-exempt_trust section events permitting distribution the trustee shall upon advice of the plan_sponsor within a reasonable period of time after notice make a complete distribution of a covered employee's or participant's interest or commence to distribute such interest upon notification by employer of entitlement to death_benefits by covered_employee or participant together with death certificate and other materials required by plan_sponsor or discontinuance of the plan termination or partial_termination of the trust the covered_employee or participant may purchase upon termination of employment or an event described in subsection above from the trustee the benefits provided hereunder if transferable under applicable law the purchase_price for the benefits shall be the amount set forth under sec_5 the trustee shall take all necessary steps to facilitate the purchase by the covered_employee or participant during the thirty day period following termination of employment or event described in subsection above during such thirty day period all beneficiary designations shall remain in full force and effect in the event the insured does not elect to acquire such coverage the trustee may surrender such policy to the insurer the proceeds from the sale or surrender of the policy shall be added to the trust fund and allocated among participants in proportion to each participant's then current salary as compared to all participants' salaries in the event such insured does not elect to acquire any insurance_policy and dies prior to the surrendering of the policy by the trustee but after the expiration of the thirty-day option period the trustee shall become the beneficiary and the death_proceeds thereof shall be added to the trust fund section manner of distributing interests payment of such benefits may be either a b c payment directly to the covered_employee or participant payment to other individual or entity for benefit of the covered_employee or participant at the direction of the plan_sponsor upon an employer's determination to discontinue participation in the plan the plan_sponsor shall retain an actuary to determine that there are sufficient benefits remaining in the plan to meet the trust's benefit requirements if those liabilities have been currently met then the trustee is permitted to distribute policies to the covered employees of the employer if the actuary retained by the plan_sponsor and or trustee determines that there are insufficient assets to meet the current_liability then there shall be no distribution to the covered employees of the withdrawing employer terminating distribution shall be in-kind or in cash if in-kind such distributions may take the form of the cash_value life_insurance policies maintained by the trust on the life of the covered employees who shall receive the terminating distribution article vii of the advantage plan document entitled miscellaneous provisions provides in pertinent part as follows section amendment or termination the plan_sponsor reserves the right to retroactively or prospectively modify alter amend_or_terminate this plan or the trust at any time by an instrument in writing to be duly executed and delivered to the trustee in the case of the trust and that any such instrument shall not revest in the employer any corpus or income of the trust no modification amendment or termination of the plan shall be construed a termination of the trust so as to require the trustee to make a distribution of the trust assets to any covered_employee or participant except in accordance with article vi unless the instrument expressly so provides upon employer termination under policies may be distributed to covered employees or successor plans providing similar benefits section employer's right to terminate each employer hereby reserves the right to terminate its participation in the plan at any time an employer's termination of participation in the plan shall be evidenced by a certified copy of the resolution of the employer authorizing such termination which shall be filed with the plan_sponsor at least sixty days prior to the effective date thereof or such lesser time as may be agreed to by the plan_sponsor termination of an employers participation in the plan shall be effective upon the date specified in such instrument but such termination shall not vest in the employer any right title or interest in or to the funds held hereunder nor shall termination by one employer affect the participation in the plan by an other employer upon termination by an employer of its participation in the plan the plan_sponsor shall request the trustee to perform a valuation of the trust the plan_sponsor based upon such valuation shall determine i the portion of the trust fund attributable to benefits funded by the terminating employer and ii the balance of said portion remaining after provision for payment of the proportionate amount of trust expenses and liabilities attributable to the terminating employer after satisfaction of the above expenses and liabilities the trustee shall offer the policies of insurance then held by it to the covered employees on whose lives the policies were issued in the manner provided in sec_5 assets then remaining shall be distributed among all the then living covered employees of the employer who were employed by the terminating employer within the two-year period immediately preceding the date of termination in the same ratio that each said covered employees total compensation received during the employees participation in the plan is of the total compensation received by all said covered employees if there shall be no covered employees employed by the employer within the above-described two-year period then living the remaining excess_assets shall be treated as an experience gain sec_5 referenced in both sections dollar_figure and dollar_figure of the advantage plan document gives a covered_employee the right to purchase the insurance_policy obtained by the trustee to provide the death_benefit for an amount equal to the net cash_surrender_value of the policy hardware's participation in and termination of its participation in the advantage plan hardware became a participating employer in the advantage plan when it adopted the plan pursuant to its execution of an advantage death_benefit plan adoption_agreement on date mr o'connor through hardware became a covered_employee in the advantage plan on date thereafter on date a life_insurance_policy insuring mr o'connor's life o'connor policy was selected and obtained from jefferson pilot financial insurance co jefferson pilot all premiums on the o'connor policy were funded through contributions to the trust by hardware by letter dated date bisys advised employer participants in the advantage plan including hardware of enhanced risks that the internal_revenue_service irs on audit would challenge the deductibility of the amounts paid to fund premium payments under the plan and it offered the participating employers an opportunity to purchase a fiduciary audit protection insurance_policy bisys also advised that p ending final irs regulations it intended to terminate the advantage plan early in shortly thereafter on date mr o'connor in his capacity as a member of hardware's board_of directors executed a resolution to be adopted by unanimous written consent of directors in which it was resolved that the advantage plan be terminated and the existing plan benefit be transferred to another 419a f sponsor and trustee and hardware's officers be authorized and directed to execute all documents necessary to effectuate said termination and transfer thereafter on date mr o'connor on behalf of hardware executed a certificate of resolution to adopt and fund benefits for certain hardware employees through the benistar plan trust benistar plan described therein as a multiple employer welfare_benefit_fund under sec_419a on date mr o'connor on behalf of hardware executed an adoption_agreement pursuant to which hardware purported to adopt join and agree to participate in the benistar plan on date jacqueline campbell a bisys employee mailed to kathleen kehoe apparently a benistar plan employee transfer of ownership forms for hardware and a trustee transfer agreement form which provided that hardware and the benistar plan would indemnify bisys and the advantage plan from any damages or costs arising out of or relating to hardware's participation in the advantage plan on date daniel e carpenter on behalf of the benistar plan signed the transfer of ownership form transferring the o'connor policy to benistar admin services as the new owner of the policy the form was not signed by anyone on behalf of bisys as the old owner of the o'connor policy mr carpenter as trustee of the benistar plan was unwilling to sign the trustee transfer agreement with the above-described indemnification clause that refusal delayed the actual transfer of the o'connor policy from the advantage plan to the benistar plan until date when jefferson pilot confirmed that it had recorded on its books that the trust under the benistar plan was the new owner of the policy in a letter dated date purportedly sent to all insurance sellers and agents bisys stated that it expected the proposed_regulations issued in to be finalized substantially as proposed because of the resulting adverse tax effects on the advantage plan it would no longer accept contributions to the plan after date and all employers' participation in the plan must terminate by the later of date or the date the irs finalizes the proposed_regulations the letter then states - - therefore employers should consider taking steps to voluntarily terminate their participation in the advantage plan before date and electing one of the alternatives outlined below otherwise after date an employer's participation in the advantage plan will automatically terminate resulting in the surrender of any policies remaining in the trust a reallocation of the cash surrender values and a distribution of the assets to participants any employer that has not voluntarily terminated its participation in the advantage plan on or before date will not have the option of electing one of the alternatives outlined below alternative one--employees retain policies first the employer terminates its participation in the advantage plan second the policies' cash surrender values are reallocated in accordance with the advantage plan document third the policies are rolled-out to the employees and the employees are taxed on the reallocated net cash_surrender_value alternative two--employer adopts the advantage dbo plan first the employer terminates its participation in the advantage plan second the policies' cash surrender values are reallocated in accordance with the advantage plan document third the policies are rolled-out to the employees and the employees are taxed on the reallocated net cash_surrender_value fourth the employer adopts the advantage dbo plan and the rolled-out policies may be used as a funding vehicle for the advantage dbo plan the dbo plan or the new plan we have attached a fact sheet regarding the dbo plan the irs issued final regulations for 10-or-more employer plans in date see t d 2003_2_cb_729 please note that a trustee-to-trustee transfer ie from the advantage plan to another welfare_benefit_plan such as the dbo plan is not permitted under applicable irs regulations in april june july august and date bisys provided employer participants with additional correspondence reiterating their need to terminate participation in the advantage plan by date and advising as to the mechanics and tax results of such termination on february and ms campbell on behalf of bisys sent to mr o'connor representing hardware identical letters acknowledging receipt of his request to transfer to another plan_administrator she reiterated bisys position in earlier correspondence eg the date letter to employer participants in the advantage plan that bisys cannot allow a transfer to another plan_administrator as such a transfer may put the integrity of the entire plan at risk the letters then offered to hardware the alternative options of staying in the advantage plan and paying its share of the fiduciary audit_fee referred to in its date letter to employer participants or terminating the plan assuming mr o'connor's decision to terminate the letters requested a certified copy of hardware's corporate resolution to terminate its participation in the plan using an enclosed form of corporate resolution as a guide on date ms campbell on behalf of bisys sent mr o'connor a letter acknowledging his decision not to participate in the fiduciary audit of the advantage plan again requesting his submission of a certified copy of hardware's corporate resolution to terminate its participation in the plan with a new sample resolution attached and requesting that he also submit signed transfer of ownership of the policy with jefferson pilot on his life and change_of beneficiary designation forms also enclosed to bisys the letter stated that upon termination each employee covered by hardware's participation in the advantage plan would be entitled to the net_surrender_value of the policy covering the employee's life not having received any response from mr o'connor on behalf of hardware to its date letter on date bisys sent mr o'connor a letter reiterating the urgency of hardware's terminating its participation in the advantage plan and withdrawing from it the policies covering him and mr ashe the letter stated bisys' intent to dissolve the plan trust by date and to direct the trustee beginning date to mr o'connor and a nonshareholder employee of hardware david ashe were insured under the advantage plan and bisys furnished transfer of ownership and change_of beneficiary designation forms for both begin surrendering any life_insurance policies that are still owned by the trust in order to fully liquidate the trust and make final distributions on date mr o'connor on behalf of hardware executed the termination of participation in the advantage plan resolution hardware's termination resolution previously forwarded to him in blank by bisys hardware's withdrawal from the plan to be effective as of that same date hardware's termination resolution was sent to frank pragosa of bisys on date on date shortly after receiving hardware's termination resolution mr pragosa mailed to mr o'connor transfer of policy ownership and change_of beneficiary designation forms for both mr o'connor and mr ashe the transfer of policy ownership forms were signed on behalf of bb t as trustee of the advantage plan under a date of date the rest of the form essentially providing for the name address and signature of the new policy owner was left blank mr pragosa also enclosed an adopting employer acknowledgement form to be completed and executed by mr o'connor on behalf consistent with that advice the bisys board_of directors on date resolved to terminate the advantage plan effective as of date and in accordance with sec dollar_figure of the plan permit participant employers to withdraw from the plan of hardware acknowledging that hardware's covered employees had filled out the transfer of ownership and change_of beneficiary forms the transfer of policy ownership form for the policy on mr o'connor's life with the benistar plan shown as the new policy owner was completed and executed by mr carpenter on behalf of the benistar plan on date the adopting employer acknowledgement form was executed by mr o'connor on behalf of hardware and marked received by bisys on date as noted supra the actual transfer of ownership of the policy on mr o'connor's life from bisys to benistar did not occur until date the notice in the explanation of items portion of the notice respondent first states the portion of the payments contributions to the advantage plan used to pay the cost of providing life_insurance for is includible in your income pursuant to sec_61 and sec_1 d ii in addition respondent states the portion of the payments in excess of the amount used to pay the cost of providing life_insurance protection for you for was made for your economic benefit and is includable in income as deferred_compensation under either sec_301 and sec_61 or sec_402 and sec_83 thus the notice seeks to tax petitioners on all payments made on their behalf to the advantage plan trust i burden_of_proof opinion petitioners argue that they have satisfied all of the requirements of sec_7491 necessary to shift the burden_of_proof to respondent pursuant to that section ie they have introduce d credible_evidence with respect to any factual issue relevant to ascertaining the liability in this case see sec_7491 and they have maintained proper books_and_records and thoroughly cooperated with respondent's requests for witnesses information documents meetings and interviews in compliance with sec_7491 respondent disagrees and argues that in any event the stipulated facts and exhibits should be more than enough to show that petitioners failed to report income from their receipt of life the parties have stipulated that if we find that there was a taxable_event by which the o'connor policy is includable in petitioners' income for the proper measure of that value is the policy's accumulation value and that that value in was dollar_figure that stipulation apparently represents a concession by petitioners that if the o'connor policy is properly includable in petitioners' income the proper income adjustment arising out of that inclusion is dollar_figure not the income adjustment in the notice of dollar_figure respondent has not sought a corresponding increase in the amount of the determined sec_6662 penalty insurance policies from the advantage plan in the year and that petitioners are subject_to a penalty under sec_6662 because we decide this case on the basis of a preponderance_of_the_evidence the assignment of the burden_of_proof herein is immaterial see 91_tc_575 ndollar_figure our determinations have been made on the basis of the preponderance_of_the_evidence accordingly it is immaterial who bears the burden_of_proof 87_tc_305 ndollar_figure ii respondent's income adjustment a the parties' argument sec_1 petitioners' arguments petitioners first argue that mr o'connor was not in constructive receipt of his policy in ie the policy was not set apart for him or otherwise made available see sec_1_451-2 income_tax regs because mr o'connor was unable to collect anything from bisys in due to the impasse created in by bisys' insistence upon indemnification from benistar before engaging in any transfer of assets and benistar's flat refusal to do so petitioners further state that the transfer of the o'connor policy on the insurer's books_and_records and the recognition of benistar as the new owner and beneficiary of the o'connor policy occurred in not in petitioners also argue that the pooling of risk among all employers participating in the plan precluded mr o'connor from constructively receiving the policy until its actual transfer in petitioners also argue that sec_1035 which provides for nonrecognition of gain on an exchange of life_insurance policies applies to preclude recognition of gain to them on the transfer of the o'connor policy from the advantage plan to the benistar plan and under sec_83 and sec_402 they are not required to include in income for the value of mr o'connor's interest in the advantage plan because that interest was not substantially_vested in lastly petitioners argue that there was no constructive_dividend distribution by hardware to mr o'connor with respect to the former's interest in either the advantage plan or the benistar plan because there was neither any contribution in made by hardware towards a policy premium to either plan on behalf of mr o'connor during that year nor was there any unrestricted right to either demand or receive a benefit payment from either plan respondent's arguments on brief respondent specifically eschews reliance on the constructive_receipt_doctrine and by not addressing it on brief he also ignores the notice's alternative argument that mr o'connor received a constructive_dividend taxable to petitioners under sec_61 and sec_301 rather on brief respondent premises his income adjustment for primarily on his argument that mr o'connor was vested in his policy in either when hardware terminated its participation in the advantage plan by submitting its corporate resolution to that effect to bisys or when bisys provided a transfer of policy ownership form signed by the trustee to mr o'connor which allowed mr o'connor to transfer the policy to a new owner in either event thereby becoming taxable on the net cash_value of the policy under sec_402 and sec_83 therefore we restrict our analysis to a determination of the merits of that argument by respondent respondent also rejects petitioners' argument that the policy transfer from the advantage plan to the benistar plan constituted a nontaxable_transaction under sec_1035 which provides that no gain_or_loss shall be recognized on the exchange of one contract of life_insurance for another contract of life_insurance see sec_1035 respondent argues in essence that because there was no exchange of policies by mr o'connor sec_1035 is inapplicable respondent also argues that the o'connor policy was in substance actually distributed or made available to mr o'connor in causing petitioners to be taxable under sec_402 because we find petitioners taxable for under sec_402 we do not address respondent's sec_402 arguments b applicable law pursuant to sec_402 employer contributions to a nonexempt employee_trust are included in the employee's gross_income to the extent that the employee's interest in such contributions is substantially_vested within the meaning of sec_1_83-3 income_tax regs at the time the contributions are made see sec_1_402_b_-1 income_tax regs if an employee's rights under a nonexempt employee_trust become substantially_vested during a taxable_year of the employee and the taxable_year of the trust ends with or within such year the value of the employee's interest in the trust on the date of such vesting is included in the employee's gross_income for that taxable_year see id para b an employee's interest in property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture sec_1_83-3 income_tax regs whether a risk of forfeiture is substantial depends on the facts and circumstances id para c a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied id c analysis and conclusion application of sec_402 in gluckman v commissioner tcmemo_2012_329 aff'd 545_fedappx_59 2d cir we considered the tax ramifications of a similar distribution to employees whose employer like hardware terminated its participation in the advantage plan trust in in gluckman the married taxpayers and their two children were the sole shareholders of and one or more of them was employed by the employer_corporation after receiving the employer's corporate resolution authorizing its withdrawal from the advantage plan bisys on date sent to the employer care of the taxpayer husband partially completed change_of_ownership and blank change_of beneficiary designation forms as well as duplicate copies of the underlying life_insurance policies on the lives of the taxpayer employees the original insurance policies were provided to the taxpayers' insurance agent the change_of policy ownership forms had already been endorsed by the advantage plan trustee as the current owner of the policy the completion of the change_of_ownership forms and the actual transfer of the policies to a new plan did not occur until id at the taxpayers argued that because they never owned the policies ie because there was in essence a trustee-to-trustee transfer they did not control the policies and their interests in the policies were at all times subject_to a substantial_risk_of_forfeiture id at we rejected the taxpayers' argument we noted first that because of the advantage plan requirement that covered employees remain employed by the participating employer to remain eligible for benefits the parties agreed that the taxpayer employees' interests in the plan were subject_to a substantial_risk_of_forfeiture through id at we then noted that when the taxpayer husband's employer submitted its resolution in date however the situation was markedly different because c ontinued employment was no longer a requirement and under the advantage plan the plan could offer the policies for purchase by the employees distribute the policies to the covered employees or transfer the policies to another welfare_benefit_plan id at as noted supra bisys in date did in fact distribute to the taxpayer husband both duplicate copies of the policies and partially completed_transfer of ownership forms lacking only the new owner information on the basis of those facts we stated these actions placed petitioners' underlying policies squarely within their control because petitioners were then free to name the policies' new owner and beneficiary which could have been themselves or another welfare_benefit_plan when a taxpayer has dominion and control_over property the value of such property generally will be included in his or her gross_income see 136_tc_38 aff'd without published opinion a f t r 2d ria 4th cir chambers v commissioner tcmemo_2011_114 gluckman v commissioner at we cited cadwell which involved the conversion of a welfare_benefit_plan from a multiple-employer plan to a single- employer plan for the proposition that the taxpayer's interest in the latter became vested because he gained the ability to control the plan assets when the plan was converted to a single-employer_plan id at we then concluded here either at the time the employer submitted its corporate resolution withdrawing from the plan or when the change_of_ownership and beneficiary forms were sent to them petitioners gained the ability to control their underlying policies id petitioners make the point that mr pragosa of bisys in a deposition taken in connection with this case and related cases involving the same issue testified that notwithstanding bisys' stated position prohibiting any trust-to-trust transfers it did in fact allow a number of such transfers in we disposed of a similar claim in gluckman stating e ven if trustee-to-trustee transfers to other plans were still being done by the advantage plan such a transfer simply did not occur here bisys distributed the change_of_ownership and change_of beneficiary designation forms to petitioners the covered employees in care of the employer and to petitioners' insurance agent not to another plan trustee once the change_of_ownership and change_of beneficiary designation forms were received petitioners had the ability to name themselves or another welfare_benefit_plan as the owner and beneficiary of the underlying policies because the policies were subject_to petitioners' direct control the transaction was not a trustee- to-trustee transfer id at we held that the taxpayers' interests in the advantage plan represented by their underlying policies were substantially_vested under sec_402 in id at petitioners seek to distinguish gluckman from this case on two grounds first mr o'connor had essentially enrolled hardware in the benistar plan in the year before any request to bisys for a transfer of the o'connor policy held by the advantage plan to the benistar plan took place moreover that request actually emanated from the benistar plan not from mr o'connor second in gluckman but not in this case bisys transferred the original copies of the insurance policies to the taxpayer's insurance agent with duplicate copies to the taxpayer petitioners argue having the original policy in hand together with the partially completed policy transfer form can be said to produce dominion and control whereas the o'connor policy remained at all times within the dominion and control of the insurance_company and the advantage plan neither of petitioners' attempts to distinguish gluckman withstands scrutiny it is clear that hardware' sec_2002 attempts to terminate its participation in the advantage plan adopt and participate in the benistar plan and have bisys transfer the o'connor policy to the benistar plan were unsuccessful the transfer of policy ownership form for transferring the o'connor policy from the advantage plan to the benistar plan was not signed by anyone on behalf of bisys as the old owner of that policy without that signature ie the advantage plan trustee's agreement to transfer the o'connor policy mr o'connor was powerless to transfer it to the benistar plan moreover because the trustee transfer agreement required the benistar plan to indemnify bisys and the advantage plan for any liabilities arising out of hardware's participation in the latter plan mr carpenter refused to sign that agreement on behalf of the benistar plan as a result there was no right to require a transfer and no actual transfer of the o'connor policy in furthermore we surmise that mr o'connor knew that his attempts to effect a direct trust-to-trust transfer of his policy were unsuccessful otherwise he would not have again in date submitted to bisys hardware's corporate resolution to terminate its participation in the advantage plan as directed by bisys and then when he received them from bisys sent the new change_of policy ownership and change_of beneficiary designation forms already signed by bb t as trustee of the advantage plan to mr carpenter who signed them on behalf of the benistar plan it is also clear that our decision in gluckman did not depend on the fact that duplicate copies of the insurance policies were transmitted to the taxpayers and the originals to their insurance agent the lynchpin of our decision in gluckman was our determination that o nce the change_of_ownership and change_of beneficiary designation forms were received petitioners had the ability to name themselves or another welfare_benefit_plan as the owner and beneficiary of the underlying policies gluckman v commissioner at dollar_figure as noted supra we stated in gluckman v commissioner tcmemo_2012_329 at aff'd 545_fedappx_59 2d cir that the taxpayers became vested in the underlying policies either at the time the employer submitted its corporate resolution withdrawing from the plan or when the change_of_ownership and beneficiary forms were sent to them gluckman v commissioner at it was unnecessary in gluckman to select between those two alternatives because both occurred in the same taxable_year here too both events occurred in therefore we find it unnecessary to decide whether hardware's submission of its resolution terminating its participation in the advantage plan was by itself sufficient to vest mr o'connor in the ownership of his life_insurance_policy we note however that in affirming our decision in gluckman the court_of_appeals for the second circuit appears to have selected the time at which the change_of_ownership and beneficiary forms were sent to the taxpayers as the time at which they became substantially_vested in the underlying policies see id f app'x pincite we see no reason to depart from our analysis and conclusion in gluckman and we hold that petitioners were substantially_vested in the o'connor policy in under sec_402 application of sec_1035 we agree with respondent that sec_1035 is inapplicable to the transfer of the o'connor policy from the advantage plan to the benistar plan as respondent points out there was no exchange of policies as required under sec_1035 rather the same policy was merely transferred from one owner to another the only issue being whether mr o'connor who had a right to keep the policy instead of opting to have it transferred to the benistar plan had income arising out of that right the foregoing transaction simply is not covered by sec_1035 as there must be an actual or at least a constructive exchange of one policy for another see 85_tc_1024 iii accuracy-related_penalty a the notice by the notice respondent determined the accuracy-related_penalty under sec_6662 against petitioners on the ground that they had an underpayment attributable to substantial_understatement_of_income_tax and they have not shown they had reasonable_cause for the underpayment of tax and that they acted in good_faith the notice goes on to state that the understatement amount is reduced where there was substantial_authority for the tax treatment of an item adequate_disclosure of the item and a reasonable basis for its tax treatment but that caveat appears to be inapplicable boilerplate as the amount of the penalty dollar_figure is exactly of the notice's determined tax_deficiency of dollar_figure b applicable law sec_6662 and b - provides for an accuracy-related_penalty the penalty in the amount of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has established that petitioners' understatement of income_tax for is substantial as it exceeds of the correct_tax dollar_figure is more than of the correct tax as adjusted by respondent of dollar_figure which is greater than dollar_figure therefore we need not consider the merits of respondent's argument that petitioners were negligent and disregarded rules and regulations in not reporting the income for equal to the value of the o'connor policy for that year sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer's tax obligations see 115_tc_43 aff'd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs cf united_states v boyle u s a taxpayer may rely on the advice of any_tax adviser lawyer or accountant see boyle u s pincite reliance on a professional tax adviser will not be considered reasonable however if the adviser is a promoter of the transaction or suffers from a conflict of interest that the taxpayer knew of or should have known about neonatology assocs p a v commissioner f 3d pincite 990_f2d_893 6th cir aff'g donahue v commissioner tcmemo_1991_181 t he taxpayer's education sophistication and business experience will be relevant in determining whether the taxpayer's reliance on tax_advice was reasonable and made in good_faith sec_1_6664-4 income_tax regs c analysis and conclusion under sec_7491 respondent bears the burden of production but not the overall burden_of_proof with respect to petitioners' liability for the sec_6662 penalty see 116_tc_438 we have previously stated that the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer weir v commissioner tcmemo_2001_184 wl at by demonstrating that petitioners' understatement of income_tax exceeds the thresholds for a finding of substantial understatement of income_tax under sec_6662 respondent has satisfied his burden of production respondent argues that petitioners have failed to establish either reasonable_cause or good-faith reliance on professional advisers as justification for their substantial_understatement_of_income_tax petitioners argue that because of the complexity of the issues involved in this case they were justified as neophytes with respect to the nuances and subtleties of federal tax law in relying on their professionals' interpretation of the relevant provisions they further claim that there was substantial_authority for their return position and no direct authority to the contrary in rejecting petitioners' arguments respondent notes that bisys warned mr o'connor repeatedly that covered employees of employers terminating their participation in the advantage plan were taxable on the value of their policies respondent also notes that there is no evidence that any of the advisers that petitioners may have consulted were qualified_tax advisers familiar with the tax aspects of the transactions at issue in this case we agree with respondent although petitioners' return was prepared by frederick a ciampa a certified_public_accountant there is no evidence that he reviewed or was at all familiar with the events occurring in that resulted in hardware's termination of its participation in the advantage plan and the eventual transfer at mr o'connor's direction of the o'connor policy to the benistar plan the record indicates only that mr ciampa on or before date advised that mr o'connor's current employee benefit plans be transferred to benistar ie he recommended pursuing the direct trust-to-trust transfer that did not take place in either or moreover there is no evidence that mr o'connor made mr ciampa or any other professional tax adviser aware of bisys' advice that the plan termination and policy transfer events of would result in taxable_income to employees covered by the advantage plan we sustain respondent's determination of the penalty under sec_6662 decision will be entered under rule
